Citation Nr: 1243248	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-30 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation benefits (DIC) based on service connection for the cause of the Veteran's death, or under the provisions of 38 U.S.C.A. § 1151 as a result of VA medical care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1976.  He died in February 2009.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The issue has been recharacterized as noted on the title page to better reflect the appellant's contentions. 

The appellant requested a hearing before a Decision Review Officer (DRO) in a correspondence dated in November 2009.  Her representative had an Informal Conference with the DRO in June 2010, at which time the request for a DRO hearing was withdrawn.

In a July 2010 VA Form 9, the appellant requested a Board hearing.  She testified at a hearing before the undersigned in July 2012.  A transcript of the hearing is associated with the claims folder.  At the hearing, the Veteran submitted additional evidence for which she provided written waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2012). 


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claim. 

The appellant has put forth multiple theories in support of her claim for entitlement to DIC benefits.  Initially, she contends that the Veteran's death was brought about by benzene or Agent Orange to which the Veteran was exposed during service.  Specifically, she maintains that this exposure caused the Veteran's esophageal cancer that in turn caused his death.  She has submitted several internet articles concerning the health effects of benzene exposure.  

The appellant also contends that the Veteran died as a result of an infection from his service-connected osteomyelitis.

Finally, the appellant contends that the oral chemotherapy drug prescribed by VA to treat the Veteran's esophageal cancer was improperly administered and had a fatal interaction with the Veteran's blood thinner, resulting in his death. 

The Veteran served on active duty from January 1968 to January 1976.  He served in Korea during his military service.  His military occupational specialty (MOS) was that of jet engine mechanic.  

The Board acknowledges the appellant's contention that the Veteran served in Korea in the DMZ from 1972 to 1974.  VA has recognized that herbicides were in fact used in Korea along the DMZ for a period from April 1968 to July 1969.  VA Adjudication Policy and Procedures Manual M21-1MR, IV.ii.2.C.10.p.  There has been no allegation or evidence that the Veteran actually handled herbicides at any time.  

The Veteran's service treatment records are entirely negative for a diagnosis of or treatment for any cancer.  The Certificate of Death listed the cause of death as metastatic esophageal cancer.  The time interval between onset and death was listed as three months.  The Veteran was noted to have died as an inpatient at Alvin C. York VA Medical Center (VAMC) in Murfreesboro, Tennessee.

At the time of the Veteran's death, service connection was in effect for osteomyelitis of the right leg with sequestrectomy status post below-the-knee amputation (40% disabling); varicose veins of the right leg (10% disabling); fracture right tibia with residual scar, anterior aspect of right leg (10% disabling); degenerative changes of the right knee (10% disabling); tinnitus (10% disabling); bilateral hearing loss 10% disabling); and L4-L5 and L-S1 stenosis, status post decompressive lumbar laminectomy (10% disabling).  His combined service-connected disabilities were rated at 70 percent, effective December 1, 2008.  He was not service connected for esophageal cancer.  

Review of the Veteran's post-service VA treatment records reflect that he received ongoing treatment for his service-connected osteomyelitis prior to his death in February 2009, to include a below-the-knee amputation in May 2008.

The Veteran was diagnosed with reversible ischemia in May 2008 and ischemic heart disease in September 2008.  

The Veteran was diagnosed with esophageal cancer with metastases to the liver via biopsy on January 2, 2009.  He started chemotherapy on January 20, 2009.  He was admitted to the hospital on January 31, 2009 after being treated in the emergency room for a syncopal episode and associated dizziness.  Initially, it was thought that the Veteran was having complications from chemotherapy.  Subsequently, he was treated for an infection.

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c) (2012).  This duty includes assisting her in the procurement of a medical opinion when deemed necessary.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Indeed, a discharge summary from the Alvin C. York VAMC reflects that the Veteran was treated at that facility from January 31, 2009 until his death on February [redacted], 2009.  However, aside from the discharge summary, the most recent records from that VAMC are dated in December 2008.  Thus, the Veteran's treatment records dated from January 31, 2009 to February [redacted], 2009 should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, in light of the appellant's contentions, the post-service treatment records reflecting complications of the Veteran's service-connected osteomyelitis prior to his death, as well as the internet articles that suggest there may be a possible connection between benzene and his subsequent esophageal cancer, a remand of the appellant's claim seeking service connection for the cause of the Veteran's death is necessary so that a VA medical professional can provide an opinion on this matter.  Moreover, as the question has been raised of whether the Veteran's death was the result of treatment at a VA facility, an opinion relating to this theory is also necessary.  

In addition, the Board notes that ischemic heart disease or other cardiovascular disease developing in a veteran who has a service-connected amputation of one lower extremity at or above the knee or service-connected amputations of both lower extremities at or above the ankles, shall be held to be the proximate result of the service-connected amputation or amputations.  38 C.F.R. § 3.310(c).  The Veteran's unilateral below-the-knee amputation does not warrant a presumption of service connection for heart disease in this instance.  However, the Board finds there is sufficient evidence to warrant a medical nexus opinion as to whether the Veteran's cardiovascular disease caused or contributed to his death and, if so, whether a causal relationship existed between the below-the-knee amputation and the development of cardiovascular disease.

The Board notes that the appellant's representative appears to argue that the cause of the Veteran's death is related to in-service radiation exposure.  See May 2012 Statement.  The Board notes that cancer of the esophagus is one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2).  Although review of the claims file establishes that the Veteran does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3), service connection may be established with proof of actual direct causation, without regard to the statutory provisions concerning radiation exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994).  The AOJ should provide the Veteran with such notice on remand.

In addition, the Board observes that the appellant was not provided with notice for claims for benefits pursuant to 38 U.S.C.A. § 1151.

Finally, the claims file indicates that the Veteran received disability benefits from the Social Security Administration (SSA).  Those records are not in the claims file. The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter that provides the appellant with information regarding the evidence necessary to establish entitlement to DIC for the cause of the Veteran's death under 38 U.S.C.A. § 1151, as well as information regarding the evidence necessary to substantiate a claim for service connection for the cause of the Veteran's death based on exposure to ionizing radiation. 

2.  Contact the appellant and ask her to provide information regarding the dates, locations, and circumstances under which the Veteran was allegedly exposed to ionizing radiation.

3.  Contact the Alvin C. York VAMC in Murfreesboro, Tennessee, and request that all records of the Veteran's treatment at that facility from January 31, 2009 until his death in February [redacted], 2009 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available. The appellant should be informed if records cannot be obtained.

5.  Once the above-requested development has been accomplished, forward the Veteran's claims file to a physician.  This medical professional is requested to review all pertinent records associated with the claims file and answer the following questions:

(a) Is it at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's service-connected osteomyelitis was a principal or contributory cause of his death?

(b) If not, is it at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's esophageal cancer was a result of military service, to include any in-service exposure to jet fuel and benzene?

(c) If not, is it at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's cardiovascular disease was a principal or contributory cause of his death?

(d) If yes, is it at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's below-the-knee amputation caused or made worse his cardiovascular disease? 

(e) Is it at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's death was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, to include the administration of chemotherapy treatment for the Veteran's esophageal cancer at the Nashville VAMC in light of the Veteran's blood thinner therapy?

In answering these questions, the examiner should address all pertinent VA treatment records and the appellant's lay statements, to include her chronology of the Veteran's medical treatment from 2006 until the time of his death in February 2009.

An explanation for each opinion expressed must be provided.  

6.  Thereafter, readjudicate the claim on appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

